Citation Nr: 0210700	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  01-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $7, 635.00.


REPRESENTATION

Appellant represented by:	Giorgianna Rios


WITNESS AT HEARING ON APPEAL

G.R. 



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to July 
1943.

This appeals arises from a January 2001 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises.  In June 2002, the 
veteran's spouse, acting as his representative, testified 
before the undersigned at a personal hearing at the St. 
Petersburg Regional Office (RO).


FINDINGS OF FACT

1.  Indebtedness in the amount of $7, 635.00 was created by 
the overpayment of pension benefits after the veteran's 
transfer to a private nursing home.

2.  The appellant bears fault in the creation of this 
indebtedness based on awareness of the consequences of 
continuing to accept monetary benefits to which there was no 
entitlement.

3.  The appellant was unjustly enriched in the creation of 
this debt.

4.  To require repayment of the overpayment over a period of 
time would not cause undue financial hardship and would not 
defeat the purpose of the VA pension.



CONCLUSION OF LAW

Recovery of the indebtedness of $7, 635.00 is not against the 
principle of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.963. 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking waiver of recovery of indebtedness 
to VA which was created by an overpayment of pension benefits 
after his transfer to a private nursing home.  The appellant 
has asserted that requiring repayment of this indebtedness 
would cause a financial hardship.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the request for a waiver and render a 
decision.


Factual background

On August 31, 1999, the veteran filed a claim for pension and 
aid and attendance benefits.  A report from the State 
Veterans' Nursing Home, where the veteran had been admitted 
on September 1, 1999, showed that the veteran was suffering 
from dementia, Alzheimer's type, which had caused memory 
loss.  He was noted to be 88 years of age at the time.  He 
was unable to engage in a substantially gainful occupation.  
This report also showed that he was unable to care for 
himself or perform the activities of daily living.  He needed 
assistance with dressing, bathing, ambulation, transfers, 
toileting and feeding.  Based upon this evidence, the veteran 
was awarded pension and aid and attendance benefits by a 
rating action issued in February 2000. 

On March 8, 2000, the veteran and his spouse were sent 
correspondence which informed them of the award of benefits.  
It was noted that the pension allowance included an 
additional allowance for aid and attendance based upon the 
veteran's need for constant help in conducting the activities 
of daily living.  The amount of the award was based upon 
their report of their monthly income; they were also told 
that medical expenses could be used to reduce the amount of 
their income when calculating the amount of the monthly 
benefit.  This award letter noted that the appellant had 
reported $22,164.00 in medical expenses, which was used to 
reduce the amount of their monthly income.  Additional 
benefits for the appellant, the veteran's spouse, were 
included.  This letter notified them that they were to tell 
VA immediately of any change in family income.  A VA Form 21-
8768, Disability Pension Award Attachment, was also included 
with this letter; this form explained factors concerning the 
benefit.

On May 24, 2000, the State Veterans' Nursing Home contacted 
VA and informed them that the veteran had been discharged 
from the facility and had been transferred to another long-
term care facility.  On July 24, 2000, the RO contacted the 
appellant and requested that she provide information as to 
medical expenses for the period covering January 1 to 
December 31, 2000.  On July 31, 2000, the veteran's spouse 
submitted a VA Form 21-8416, in which she noted that she had 
paid the State Veterans' Nursing Home $3,435.77 from January 
to May 2000.  An October 11, 2000 Report of Contact from the 
nursing home indicated that this payment was a one time sign-
up fee.  This report also noted that the facility where he 
was currently residing was to be contacted in order to 
ascertain his monthly out-of-pocket expenses.  An October 19, 
2000 Report of Contact noted that the nursing home responded 
that the veteran had no out-of-pocket expenses for his stay, 
that the expenses were covered by Medicaid.

On October 30, 2000, the veteran was sent correspondence 
which noted that he was entitled to no monthly pension 
benefit beginning June 1, 2000.  This was based upon the fact 
that as of that date he was no longer paying for his stay at 
the nursing home.  This resulted in the overpayment at issue.

In November 2001, as part of her request for a waiver of the 
overpayment, the veteran's spouse submitted a VA Form 20-
5655, Financial Status Report.  The veteran's and her 
combined monthly income was $2,360.00.  As part of her 
monthly expenses, she had included $846.00 per month for the 
nursing home; however, this amount cannot be considered an 
expense since it is covered by Medicaid.  Her remaining 
expenses, which included $425.00 for rent, $200.00 for food 
(she lives alone), a $329.00 car payment, and $205.00 in 
consolidated debt payments, amounted to $1,390.00.  Her 
monthly income exceeded her monthly expenses by $970.00.  
None of her debts were past due.  She reported having $300.00 
in the bank and denied possessing any other assets.

In December 2000, she submitted another VA Form 20-5655, 
Financial Status Report.  The veteran's and her combined 
monthly income amounted to $2,394.57.  Her monthly expenses, 
which included $425.00 for rent, $300.00 for food, a $329.00 
car payment and $208.00 in consolidated debt payments, 
amounted to $1,857.00.  Her monthly income exceeded her 
monthly expenses by $537.57.  She indicated that she had 
$500.00 in the bank and furniture valued at approximately 
$2,500.00.  None of her debts were past due.

In June 2002, the veteran's wife testified on the veteran's 
behalf at a hearing before the undersigned.  She stated that 
she had taken the veteran to the State Veterans' Nursing Home 
in September 1999.  She indicated that she understood that 
the amount of the veteran's pension benefit was based on 
family income and that it had been explained that the amount 
of medical expenses affected income.  She had transferred the 
veteran to another facility in May 2000 and she stated that 
she knew at that time that Medicaid would cover the expenses.  
She testified that she was aware that a change in the medical 
expenses could change their income and therefore the 
calculation of the veteran's pension benefit.  However, she 
stated that she had been told by the nursing home's 
bookkeeper that she would get a letter from VA if the pension 
benefits were discontinued.  She stated that her income was 
approximately $2,514 per month (this included the veteran's 
retirement and Social Security benefits and her Social 
Security benefits).  She said that she paid $435.00 per month 
in rent and only had to pay for the veteran's eye doctor.  
She had just finished radiation therapy herself for cancer 
and indicated that she might have as much as $100.00 per 
month in medication expenses (if she decided to take the 
recommended medication).  However, she admitted that this 
medication might be less, since her husband's health plan 
would probably pay for some of it.  While not giving precise 
numbers as to her expenses, she conceded that she could 
comfortably meet her monthly expenses.  During the hearing, 
she questioned how many months the overpayment included, 
noting that it should only be June through October 2000.  


Relevant laws and regulations

Disability pension will be paid to each veteran of a period 
of war who meets the statutorily-defined service, net worth, 
and annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 1991). 

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 1991).

Veterans entitled to nonservice-connected disability pension 
may be entitled to an increased rate of pension if rated as 
being in need of regular aid and attendance.  If the veteran 
is in need of regular aid and attendance, the annual rate of 
pension payable to the veteran is greater, in an amount set 
by statute annually.  38 C.F.R. § 3.314(b)(3) (2002).  A 
veteran receiving VA pension benefits will be considered in 
need of regular aid and attendance if he 1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or 2) is a patient in a nursing 
home because of mental or physical incapacity; or 3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c) (2002).

In calculating the amount of pension benefits payable to each 
veteran, old age and survivor's insurance and disability 
insurance under title II of the Social Security Act is 
considered income which the VA pension benefit can only 
supplement if such income is less than the statutorily-
defined maximum income ceiling for receipt of VA pension.  
38 C.F.R. § 3.262(e) & (f) (2002).  For purposes of 
calculating pension benefits, total income may be reduced by 
amounts equal to amounts paid by a veteran for unreimbursed 
medical expenses, to the extent that such amounts exceed five 
percent for the maximum annual rate of pension.  38 U.S.C.A. 
§ 1503(a)(8) (2002).


Equity and good conscience

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to 
a designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.962 (2002).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2002).  In essence, "equity and good conscience" 
means fairness to both the appellant and to the government.  
"Equity and good conscience" involves a variety of 
elements.  The list of elements contained in the regulation 
is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Particular emphasis, however, is 
placed upon the elements of the fault of the debtor and undue 
hardship.  See 38 C.F.R. § 1.965(a) (2002).  

The elements to be considered are:

(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA fault.
(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.  (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.
(6) Changing position to one's detriment.  Reliance on VA 
benefits results in the relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter-duty to assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  However, 
these provisions are not applicable to those cases concerning 
the waiver of recovery of an overpayment.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (2002); Barger 
v. Principi, 16 Vet. App. 132 (2002).


Creation of the indebtedness

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
indebtedness was validly created.

The United States Court of Appeals for Veterans Claims has 
held that before adjudicating a waiver application, the 
lawfulness of a debt must first be decided.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991).  The VA General 
Counsel has reinforced this obligation by holding that where 
the validity of a debt is challenged that issue must be 
developed before the issue of entitlement to a waiver of the 
debt can be considered.  See VAOPGCPREC 6-98.  Under 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000), the Board is 
bound by the precedent opinions that issued by the Office of 
the VA General Counsel.  

An audit statement of the veteran's debt was issued to him 
and to his spouse in January 2001.  Review of the file shows 
that the veteran was paid pension benefits predicated upon 
his being in a nursing home for which he had to pay out of 
his own pocket, thus incurring unreimbursed medical expenses 
that reduced his income and entitled him to receive said 
pension benefits.  However, during the five month period of 
time in question (June to October 2000), the veteran was a 
resident in a nursing home where all expenses were being paid 
by Medicaid.  Therefore, there were no medical expenses 
associated with this residence that could be used to reduce 
his income.

The audit calculations appear to have been accurate; the 
veteran and his spouse were notified of these calculations; 
and the record shows that the veteran had received money 
which was not due to him.  The Board concludes that the debt 
at issue was validly created.


Fraud, misrepresentation or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.964 (2001).  The RO Committee on Waivers and Compromises 
found that the appellant did not demonstrate fraud, 
misrepresentation of a material fact or bad faith.  
Notwithstanding this, the Board is obligated to do a de novo 
review of all aspects of the case, and is not bound by any 
determination of the RO in that regard.  Indeed, the Court 
has held that the Board must independently address this 
preliminary consideration before addressing whether waiver 
would be appropriate under the applicable criteria of 
38 C.F.R. § 1.965(a) (2001).  See Ridings v. Brown, 6 Vet. 
App. 544 (1994).

A review of the record makes it clear that there was no 
fraud, misrepresentation of a material fact or bad faith on 
the part of the appellant.  The appellant's spouse has stated 
that she did not report the change in medical expenses 
because she had thought that the new nursing home would 
inform VA that the veteran's expenses were being paid by 
Medicaid.  There is no evidence to substantiate the 
conclusion that the appellant was attempting to take 
advantage of the Government; rather, the failure to report 
the change was a misunderstanding of the regulations.  Thus, 
there is no indication of the presence of fraud, 
misrepresentation of a material fact, or bad faith.


Consideration of equity and good conscience

As discussed above, waiver of an indebtedness may be 
authorized if collection of the debt would be against equity 
and good conscience.  See 38 U.S.C.A. § 5302(b) (West 1991); 
38 C.F.R. § 1.964 (2001).  In essence, "equity and good 
conscience" means fairness to both the appellant and to the 
government.

As discussed above, "equity and good conscience" involves a 
number of elements.  The elements to be considered are (1) 
fault of the debtor; (2) balancing of faults; (3) undue 
hardship; (4) defeat the purpose; (5) unjust enrichment; and 
(6) changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements contained in the regulation is not, 
however, all inclusive.  The Board will separately discuss 
the six elements.  See Ridings, supra.

(1)  By "fault of the debtor" is meant the actions of the 
debtor which contributed to the creation of the debt.  
38 C.F.R. § 1.965(a)(1).

With respect to the element of the appellant's fault, the 
Board finds that the appellant was at fault in the creation 
of this debt.  The evidence of record indicates that the 
appellant was aware of the requirement to report any changes 
in the family income.  This was clearly stated in the March 
2000 letter that accompanied the rating action which awarded 
the veteran his pension benefits.  Moreover, at the June 2002 
personal hearing, the veteran's spouse stated that she 
understood that entitlement to pension benefits was based 
upon income and she indicated that she was aware that the 
amount of medical expenses could affect that income and thus 
entitlement to the benefit.  She stated that she had 
understood that a change in the amount of the medical 
expenses could alter the amount of family income and the 
calculation of the veteran's pension benefits.  Therefore, 
she should have been aware that she needed to report the fact 
to VA that Medicaid was now paying for the veteran's 
residence in a nursing home, particularly since she appeared 
to be aware that such a change would greatly affect the 
amount of monthly income and thus change the veteran's 
entitlement to his pension benefits.


2)  Balancing the fault of the appellant against the fault of 
the VA first requires describing the fault of the VA.  After 
a careful review of the evidence of record, the Board is 
unable to discern any fault on the part of VA.  The RO 
received a statement from the appellant's spouse which only 
reported the expenses for the State Veterans' Nursing between 
January and May 2000 (despite being asked to report expenses 
from January to December 2000).  In October 2000, the RO 
contacted this facility and ascertained that the expenses 
reported were a one-time fee and that the veteran had left 
the facility on May 23, 2000.  The RO then contacted the 
facility to which the veteran had been transferred and was 
informed on October 19, 2000 that all of his expenses since 
his arrival in June 2000 had been paid by Medicaid.  The RO 
discharged its responsibilities concerning a determination as 
to the veteran's continued entitlement to pension benefits in 
a timely and efficient manner.

In its analysis, the Board is required to weigh the fault on 
the part of the veteran against the fault on the part of the 
VA in the creation of this overpayment.  As set forth above, 
the Board finds the RO had no fault in the creation of the 
overpayment.  The appellant, on the other hand, allowed the 
overpayment to be created through a failure to promptly 
inform the RO of the change in the veteran's medical expenses 
and, thus, the amount of his income.  This failure occurred 
despite knowledge of the consequences of such a failure.  
Thus, the scale tips against the appellant with respect to 
fault.


3)  As noted above, the appellant contends that having to 
repay this debt to VA will result in undue financial 
hardship.  With respect to the element of undue hardship, it 
is noted that the appellant relies upon income received from 
the veteran's retirement, and payments that both he and his 
wife receive from Social Security.  The financial status 
report from December 2000 indicated that their monthly income 
was $2,394.00; expenses were $1,857.00, leaving a surplus of 
approximately $537.00 per month.  At the time of the June 
2002 personal hearing she estimated that their monthly income 
was $2,514.00; while she could give no precise figures for 
expenses (except for her rent which was $435.00 per month), 
she stated that she was able to comfortably meet their 
financial obligations.  There is no indication in the record 
that requiring the appellant to repay this debt would deprive 
them of the basic necessities.  Therefore, it is found that 
repayment would not cause an undue financial hardship.


4)  The purpose of VA pension is to provide for the needs of 
veterans of a period of war who are permanently and totally 
disabled and whose income falls below a level defined by the 
United States Congress.  See 38 U.S.C.A. Chapter 15.  
Therefore, anyone who is eligible for and entitled to receive 
VA pension benefits is by definition unable to work and 
without other significant sources of income.  In this case, 
however, the veteran is not eligible for pension benefits 
because his family income does not in fact fall below the 
statutorily-defined level for which pension is payable.  The 
record indicates that the veteran and the appellant are 
receiving a substantial monthly retirement check, as well as 
Social Security benefits.  Since Medicaid is covering all the 
costs of his residence in the nursing home, their monthly 
income cannot be reduced by these costs.  Clearly, the 
veteran's income exceeds the amount allowable for the payment 
of pension benefits.

The Board has already concluded that requiring the veteran to 
repay the debt at issue would not result in undue financial 
hardship.  Thus, because the veteran is actually ineligible 
to receive VA pension benefits based upon family income, its 
seems reasonable to conclude that requiring the veteran to 
repay this debt would not defeat the purpose of VA pension 
benefits.  Also see Cullen v. Brown, 5 Vet. App. 510 (1993).


5)  With regard to unjust enrichment, there is no question 
that the veteran received monies to which he was not entitled 
because he continued to accept payments which were predicated 
upon income that had been reduced by the payment of nursing 
home expenses which were in fact being paid by Medicaid.  
Thus, the Board concludes that his failure to make 
restitution would result in unfair gain to the veteran.  In 
this regard, we note that the veteran's obligation to VA 
carries the same weight as any other obligation.


6)  There is no indication in the record that the veteran 
relied upon VA or any assurance made by VA to his detriment.  
The question of whether he changed his position to his own 
detriment is thus inapplicable to this case.

Conclusion

After carefully reviewing all of the evidence of record, the 
Board finds that recovery of the appellant's debt may not be 
waived under the standard of equity and good conscience.  The 
veteran was at fault in the creation of this indebtedness and 
he received monies from the government to which he was not 
entitled.  In addition, the evidence of record shows that 
recovery would not cause him a financial hardship and would 
not deprive him of the basic necessities of life.  This 
outcome would not defeat the purpose of the pension benefit.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a waiver of the 
indebtedness of $7,635.00  

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is the decision 
of the Board that a waiver of recovery of the indebtedness in 
the amount of $17,310.00 is denied.


ORDER

Entitlement to a waiver of an overpayment of pension benefits 
in the amount of $7,635.00 is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

